 320DECISIONSOF NATIONALLABOR RELATIONS BOARDWestinghouse Broadcasting Company,Inc. (WBZ-TV) and Directors Guild of America,Inc.Case1-CA-10486September 15, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOUpon a charge filed on March 6, 1975, by Direc-tors Guild of America, Inc., herein called the Union,and duly served on Westinghouse BroadcastingCompany, Inc. (WBZ-TV), herein called the Re-spondent, the General Counsel of the National La-bor Relations Board, by the Acting Regional Direc-tor for Region 1, issued a complaint and notice ofhearing on April 4, 1975, against Respondent, alleg-ing that Respondent had engaged in and was engag-ing in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on January 13; 1975,following a Board election in Case 1-RC-13147, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about March 3, 1975, and at all times there-after,Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnApril 17, 1975, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint, and requesting that thecomplaint be dismissed in its entirety.On May 12, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, with exhibits attached, submitting, in ef-fect, that the Respondent, in its answer, is attemptingto relitigate issues considered and decided by theBoard in the prior representation proceeding, CaseI-RC-13147, and praying the Board to grant the'Official notice is taken of the record in the representation proceeding,Case 1-RC-13147, asthe term"record"isdefined in Secs. 102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd.388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967),enfd.415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp.573 (D C Va , 1967),Follett Corp,164 NLRB 378 (1967),enfd. 397 F.2d 91 (C A. 7, 1968); Sec9(d) of the NLRAMotion for Summary Judgment. Subsequently, onMay 19, 1975, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, the Respondent, insubstance, attacks the appropriateness and scope ofthe unit and, consequently, the validity of the certifi-cation of the Union as the exclusive bargaining rep-resentative of the employees in the appropriate unit.By this assertion, and more specifically by its denials,inwhole or in part, of the allegations in the com-plaint,' the Respondent is attempting to relitigate thesame issueswhich it raised and litigated in the priorrepresentation proceeding. The record of the priorrepresentation proceeding, Case 1-RC-13147, whichisbefore us, shows that, following 6 days of hear-ings Ibefore a Hearing Officer of the Board in theabove-mentioned representationproceeding, theBoard, on November 26, 1974,issued itsDecisionand Direction of Elections,4 in which the Board con-cluded that producer/directors were not supervisorsor managerial employees and directed an election ina bargaining unit consisting of all staff and freelanceproducer/directors, all associate directors, and all as-sistant directors at television stationWBZ-TV. TheBoard rejected the Respondent's contention that theproposed unit was inappropriate for collective-bar-gaining purposes because all employees to be includ-ed therein were supervisors and/or managerial em-ployees.Subsequently, theRespondent filed amotion for reconsideration submitting that the unitfound by the Board was inappropriate and request-2 By its answer.Respondent denies paragraph I I of the complaint whichalleges that theUnionhas requested the Respondent to bargain, and deniesparagraph12 of thecomplaintwhichalleges that Respondent refused tobargain.Attached tothe General Counsel's Motion for Summary Judgmentare lettersdated February 11, 1975, and March 3, 1975,respectively, theformer a request made by the Union to the Respondent for bargaining, andthe latter Respondent's refusal. In its response to the Notice to Show Cause,the Respondent neither alludes to nor seeks to controvert the contents or thereceipt of the letters attached to the General Counsel'smotion Accordingly,we shall deem the allegations in pars II and 12 of the complaint to beadmitted.SchwartzBrothers, Inc.,194 NLRB150 (1971);The May Depart-mentStores Company,186 NLRB86 (1970);CarlSimpson Buick,Inc.,161NLRB 1389(1966).7The hearing was conducted on March 6 through 8 and 26 through 28,1974.4215 NLRB No. 26, consolidated Cases I-RC-13147and 5-RC-8865.220 NLRB No. 55 WESTINGHOUSE BROADCASTINGCOMPANYing the Board to reconsider its Decision and Direc-tion of Elections. On December 27, 1974, the Boardissued anOrder Denying Motion for Reconsidera-tion, as lacking in merit. In the election held on De-cember 31, 1974, a majority of the valid ballots werecast for the Union. Thereafter, the Respondent filedan objection to the election,' alleging that the elec-tion was conducted in a unit comprising both profes-sional and nonprofessional employees without af-fording the professionals an opportunity to vote forinclusion or exclusion from such a unit. On January13, 1975, the Regional Director issued a Supplemen-talDecision on Objections and Certification of Rep-resentative in which he overruled the Respondent'sobjection on the ground that the objection raised noissueas to the conduct of the election, but ratherreiterated the Respondent's prior Motion for Recon-sideration, which had been denied by the Board. Ac-cordingly, the Union was certified as the collective-bargaining representative of the employees in the ap-propriateunit.Subsequently, the Respondent filedexceptions to the Regional Director's supplementaldecision and a brief. On February 11, 1975, theBoard denied the Respondent's Request for Reviewof the Regional Director's Supplemental Decision onObjections and Certification of Representative onthe ground that it raised no substantial issues war-ranting review.In its responseto the Notice to Show Cause 6 theRespondent argues that the Board in its Decisionand Direction of Elections, 215 NLRB No. 26, Case1-RC-13147, only "briefly consider[ed]" the mana-gerialposition of producer/directors and that itshould have paid particular attention to the guidingprinciples set forth by the United States SupremeCourt inBell Aerospace Company.'This argument iswithoutmerit.After having concluded that produc-er/directors were not supervisory, the Board statedthat it must "briefly consider" the Respondent's al-ternative contention that they are managerial em-ployees and as such must be excluded from a Board-representationelection.'After setting forth theRespondent's allegations concerning the activities ofproducer/directors, which the Board did not dispute,the Board noted that none of the activities, however,indicated managerial status within the meaning ofthe Act,unlessthey involved the exercise of discre-tion independent of a superior's approval or theRespondent's established policy? The Board found' The Respondent's objection pertained only to the election at the WBZ-TV facility,CaseI-RC-13147.6 Respondent has requested oral argument.This request is hereby deniedas the record adequately presents the issues and positions of the parties7 N L.R.B. v. Bell AerospaceCompany,Divisionof Textron,Inc, 416 U.S.267 (1974).8Citing in In. 10,Bell AerospaceCompany, supra.321that, although producer/directors may exercise con-siderable discretion in executing their assignments,such discretion could not exceed the bounds of poli-cy determined by others. Accordingly, the Boardconcluded that producer/directors were not manage-rial.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.1°All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, ' nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized under and ex-isting by virtue of the laws of the State of Indiana. Atall times material herein, Respondent has maintainedits principal office and place of business in the city ofNew York, and State of New York, and is now andcontinuously has been engaged in the operation ofa television station (WBZ-TV) at its 1170 Soldier'sFieldRoad, Boston,Massachusetts, location.Re-spondent in the course and conduct of its businesscauses, and continuously has caused at all times ma-terial herein, broadcast programming consisting of amixture of network, syndicated, and locally pro-duced programs, to be aired to the public approxi-mately 18 to 21 hours daily, such programming beingaired outside of the Commonwealth of Massachu-setts as well as within the Commonwealth of Massa-chusetts. Respondent has annual gross sales in excessof $100,000 and annually receives, in interstate com-9 Citing inIn. 12,General Dynamics Corporation, Convair Aerospace Divi-sion,San Diego Operations,213 NLRB 851 (1974),in which the Board in In20, thereof,citedBellAerospace Company, supra,for current judicial approv-al of the definition of managerialemployees10 SeePittsburgh Plate Glass Co v NLRB,313 U.S 146, 162 (1941),Rules and Regulationsof theBoard,Sees. 102.67(f) and 102.69(c) 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerce,income in excess of $50,000 derived from theadvertising of national brand products and/or re-gional brand products.We find,on the basis of the foregoing,that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDDirectorsGuild ofAmerica,Inc., is a labor organi-zation within the meaning of Section2(5) of the Act.III.THE UNFAIRLABORPRACTICESA. TheRepresentationProceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All staff and freelance producer/directors, allassociate directors,and all assistant directors ofRespondent employed at its Boston,Massachu-setts, television station,but exclusive of all otheremployees,guards and supervisors as defined inthe Act.2.The certificationOn December 31, 1974, a majority of the employ-ees of Respondent in said unit, in a secret ballot elec-tionconductedunder the supervision of the RegionalDirectorfor Region 1 designatedthe Unionas theirrepresentativefor the purpose ofcollective bargain-ing with the Respondent.The Unionwas certified asthe collective-bargaining representativeof the em-ployees insaid unit onJanuary 13, 1975, and theUnioncontinuesto be suchexclusive representativewithinthe meaningof Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or aboutFebruary 11, 1975, andat all times thereafter, the Unionhas requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit.Commencingon or aboutMarch 3, 1975,and continuing at alltimes thereafter to date,the Respondent has refused,and continues to refuse,to recognize and bargainwith the Union as the exclusiverepresentative forcollective bargainingof all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 3, 1975, andat all times thereafter, re-fusedto bargain collectively with the Union as theexclusiverepresentative of the employees in the ap-propriateunit, and that, by such refusal, Respondenthas engaged in and is engaging in unfairlabor prac-tices within the meaningof Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII, above,occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade,traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and(1) of the Act,we shallorder that it cease and desist therefrom,and, uponrequest,bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar-JacPoultry Company,Inc.,136NLRB 785 (1962);CommerceCompanyd/b/a LamarHotel,140 NLRB 226, 229(1962), enfd.328 F.2d 600(C.A. 5, 1964),cert.denied 379 U.S. 817(1964);Bur-nettConstructionCompany,149NLRB 1419, 1421(1964), enfd.350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.WestinghouseBroadcastingCompany, Inc.(WBZ-TV), is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Directors Guild of America, Inc., is a labor or-ganization within the meaning of Section 2(5) of theAct. WESTINGHOUSE BROADCASTING COMPANY3.All staffand freelanceproducer/directors, allassociate directors,and all assistant directors of Re-spondent employed at its Boston, Massachusetts,television station, but exclusive of all other employ-ees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.4.Since January 13, 1975, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about March 3, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with,restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lationsBoard hereby orders that Respondent West-inghouse Broadcasting Company (WBZ-TV), Bos-ton,Massachusetts, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusingtobargain collectively concerningrates of pay, wages, hours, and other terms and con-ditionsof employment with Directors Guild ofAmerica, Inc., as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All staff and freelance producer/directors, allassociate directors, and all assistant directors ofRespondent employed at its Boston, Massachu-setts, television station, but exclusive of all otheremployees, guards, and supervisors as defined inthe Act.323(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Boston, Massachusetts, televisionstation, copies of the attached notice marked "Ap-pendix." 11 Copies of said notice, on forms providedby the Regional Director for Region 1, after beingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.ii In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Baord" shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Di-rectors Guild of America, Inc., as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions of 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment,and, if an understanding istors of Respondentemployed atitsBoston,reached,embody such understanding in a signedMassachusetts, television station, but exclu-agreement.The bargaining unit is:sive ofall other employees, guards, and super-visors as defined inthe Act.All staff and freelance producer/directors,all associate directors, and all assistant direc-WESTINGHOUSE BROADCASTINGCOMPANY,INC. (WBZ-TV)